Per Curiam.

This is a motion to confirm the report of a Referee.
Respondent was admitted to practice June 15, 1966, in the Second Judicial Department. He was charged with professional misconduct in that on December 1, 1975, he pled guilty in the United States District Court to a single count of an indictment charging that respondent and others unlawfully and willfully conspired to sell shares of stock in a corporation to the public in violation of the Securities Act of 1933. The fine imposed has been paid. Basically, the violations involved payment of excess commissions and expenses above that revealed in the offering circular filed with the Securities and Exchange Commission. Though it appears respondent initially counselled his client against such payments, and that neither expected to pay the promised commissions, he later acquiesced by silence and was present when one such payment was made and did nothing to prevent it. Respondent voluntarily appeared before and co-operated fully with the SEC investigators. He was not disciplined by them and is still permitted to practice before the SEC. The criminal charges in the Federal court were instituted almost four years after the completion of the SEC investigation.
Respondent, age 30 years at the time of the offerings and with limited experience in securities law, has not been involved in any other disciplinary proceeding. The Referee found that he bears a good reputation and that there are many mitigating factors. Apparently, much of respondent’s problem could be attributed to inexperience. The Referee recommends and we agree that a censure is an appropriate punishment.
The report is confirmed and the respondent is censured.
Stevens, P. J., Markewich, Birns, Silverman and Lane, JJ., concur.
*80Respondent censured.